FILED
                               NOT FOR PUBLICATION                          DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



SNEIDERS ERIC SALINDEHO,                           No. 10-72801
MERCY ANNEKE TAMAKA,
                                                   Agency Nos. A096-141-973
               Petitioners,                                    A096-141-974

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Eric Sneiders Salindeho and Mercy Anneke Tamaka, natives and citizens of

Indonesia, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from the immigration judge’s decision denying their




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review de novo legal findings and review for substantial evidence factual findings.

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for

review.

      We do not address the 2010 religious freedom report petitioners attached to

their opening brief because our review is limited to the administrative record

underlying the agency’s decision. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir.

1995); cf. Gafoor v. INS, 231 F.3d 645, 655 (9th Cir. 2000) (court may take

judicial notice of dramatic events and remand to agency for consideration).

      Substantial evidence supports the agency’s finding that the harassment

petitioners experienced in Indonesia, including the groping Tamaka suffered, does

not rise to the level of persecution. See Wakkary, 558 F.3d at 1059-60. Substantial

evidence also supports the agency’s determination that even under disfavored

group analysis, see Tampubolon v. Holder, 610 F.3d 1056, 1062 (9th Cir. 2010),

petitioners failed to establish individualized risk of harm sufficient to demonstrate

a well-founded fear of persecution, see Halim v. Holder, 590 F.3d 971, 976-80 (9th

Cir. 2009). The record does not compel the conclusion that there is a pattern or

practice of persecution of Christian Indonesians. See Wakkary, 558 F.3d at 1061-


                                           2                                     10-72801
62. We reject petitioners’ request that the court reconsider its stance on whether

there is such a pattern or practice. Petitioners’ asylum claim fails.

      Because petitioners could not meet their burden of establishing eligibility for

asylum, the agency correctly found that they could not meet the heavier burden of

qualifying for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182,

1190 (9th Cir. 2006).

      Lastly, substantial evidence supports the agency’s denial of CAT relief

because petitioners failed to establish it is more likely than not they will be tortured

if they return to Indonesia. See Wakkary, 558 F.3d at 1067-68.

      PETITION FOR REVIEW DENIED.




                                           3                                     10-72801